I am unable to agree with the conclusion of the majority of the court, expressed in the foregoing opinion. In my judgment, the writ of prohibition should be denied. We are dealing with the power of the sovereign, and only incidentally with the power and authority exercised by the taxing officials. Speaking of the sovereign power over the subject of taxation, Cooley, in his work on Constitutional Lim. p. 678, states:
"The power to impose taxes is one so unlimited in force and so searching in extent that the courts scarcely venture to declare *Page 341 
that it is subject to any restrictions whatever, except such as rest in the discretion of the authority which exercises it. * * * The Legislature of every free state will possess it under the general grant of legislative power, whether particularly specified in the Constitution among the powers to be exercised by it or not."
Again, the author, on page 679, quoting from Chief Justice Marshall, says:
"The people of a state, therefore, give to their government a right of taxing themselves and their property; and, as the exigencies of the government cannot be limited, they prescribe no limits to the exercise of this right, resting confidently on the interest of the legislator, and on the influence of the constituents over their representative, to guard them against its abuse. * * * This vital power may be abused; but the interest, wisdom, and justice of the representative body, and its relations with its constituents, furnish the only security where there is no express contract against unjust and excessive taxation, as well as unwise legislation generally. * * * It is unfit for the judicial department to inquire what degree of taxation is the legitimate use, and what degree may amount to the abuse, of the power.' "
It must be remembered that the very term "state" implies that there is somewhere a sovereign power, whose only limit is its will, a power of that transcendent, supreme, illimitable nature, which, in the ascription of it to the English Parliament, is described the strong word "omnipotence." In the United States this absolute, uncontrollable power resides in the people of each state in the aggregate, as a separate and independent community. As is expressed by Chief Justice Gibson:
"In every American state the people in the aggregate constitute the sovereign, with no limitation of its power, and no trustee of it but its own appointee."
Lord Coke says:
"That the power and jurisdiction of Parliament is so transcendent and absolute that it cannot be confined, either for causes or persons, within any bounds." *Page 342 
Blackstone says so long as the English Constitution lasts "we may venture to affirm that the power of Parliament is absolute and without control." It has been well said that the people in the States collectively have all the power which was vested in the English Parliament. The whole, unbounded legislative power of the people is granted to the General Assembly, subject to express exception.
It is clear to my mind that, when the framers of the Constitution vested the power in the state board of equalization of assessing, it was intended that this should relate primarily to the assessment of property in the first instance, and they had no reference to this character of property. The Legislature has plenary power over the subject of taxation, and it was not necessary for any specific grant of power in the Constitution to authorize it to act. As said by Chief Justice Marshall, this is one of the very attributes of sovereignty; thus, unless the power has been expressly taken from the Legislature, it retains it to the fullest extent. The fact that the power has been conferred on the state board in the broad language as is used in the Constitution ordinarily would be construed to be an inhibition by necessary implication. But this is not true as applied to the taxing power. The weight of authority is, in my judgment, that unless the Legislature is, by express terms, prohibited from exercising this power, it retains the same, and may exercise it in any manner it sees proper, and except where it is expressly restrained. Section 36, art. 5, Const., provides:
"The authority of the Legislature shall extend to all rightful subjects of legislation, and any specific grant of authority in this Constitution, upon any subject whatsoever, shall not work a restriction, limitation, or exclusion of such authority upon the same or any other subject or subjects whatsoever."
We are told that this provision has no application here; that, fairly construed, it means no more than the Constitution, in granting any specific authority to the Legislature, shall not work *Page 343 
a restriction, limitation, or exclusion upon the Legislature from legislating upon such subjects so specifically referred to, or any other subject. While this may be, and no doubt was, the primary intention of the framers of the Constitution in inserting this provision, yet the language is very broad and sweeping, and I am of the opinion that it may fairly be construed to be otherwise applied. In my judgment, the court in two other opinions has given it a broader construction. It was said by Justice Williams, in the case of State ex rel. v.Hooker, 22 Okla. 712, 98 P. 964:
"A restriction or limitation upon the power of the Legislature, upon any subject of legislation, will not be presumed or implied, unless from the entire instrument it clearly appears that it was so intended."
Justice Kane, in Anderson v. Ritterbusch, 22 Okla. 761,98 P. 1002, speaking for the court in discussing the collection of taxes on property omitted from the tax rolls, stated:
"(19) Section 36, art. 5 (Bunn's Ed. sec. 109), of the Constitution, providing that 'any specific grant of authority in this Constitution, upon any subject whatsoever, shall not work a restriction, limitation, or exclusion of such authority upon the same or any other subject or subjects whatsoever,' was incorporated into the Constitution to exclude the idea of the exclusion of power by implication.
"(20) It is not on slight implication and vague conjecture that the Legislature is to be pronounced to have transcended its powers, and its acts to be considered as void. The opposition between the Constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other."
It is reasonably clear that this language extends the application of this section of the Constitution further than is contended for in this case. Even without this provision of the Constitution, and discussing the question as though it had not been inserted, I am of the opinion that the Legislature is not limited in the assessment *Page 344 
and collection of taxes on omitted property on account of the provision of the Constitution conferring authority upon the state board of equalization. This position is supported by high authority and sustained in principle by the rule announced inAnderson v. Ritterbusch, supra.
In the case of Dorman v. State, 34 Ala. 216, it is said:
"In the ascertainment of the respective powers of the federal and state governments, this fundamental distinction is to be observed: That whereas, by the federal Constitution the states have delegated to the government thereby organized only specifically enumerated powers, withholding all not named, the state Constitution, on the contrary, contains a grant from the people of all powers not expressly withheld. In the federal Constitution the enumeration of powers is of those delegated; in the state Constitution it is of those reserved. But for the enumeration, the federal government would have no powers; but for the reservations the state government would possess all the powers inherent in the people. Hence it has grown into a maxim of universal acceptance, among both jurists and statesmen, that 'the federal government can do nothing but what is authorized expressly or by clear implication, while that of the state can do whatever is not prohibited.' Sharpless v. Mayor, 21 Pa. 147
-160 [59 Am. Dec. 759]; People v. Draper, 25 Barb. [N.Y.] 359, 360; Norris v. Clymer, 2 Barr [3 Pa.] 285; Calhoun's Works, vol. 6, p. 224. * * * The whole, unbounded legislative power of the people is granted to the General Assembly, subject only to expressed exceptions. Without these exceptions, the power would be as unlimited as that of the people from whom it is derived; for the express reservation of a particular thing out of a general grant proves that the thing reserved would be within the general grant, had not the reservation been made."
In the case of Capital City Water Co. v. Board of Revenue ofMontgomery County, 117 Ala. 290, 23 So. 970, the court said:
"It is a well-accepted principle of law that the state Constitutions are not in their nature enabling acts, to which class the Constitution of the United States belongs, but are limitations on legislative power, and that the Legislature may pass any law not *Page 345 
in conflict with the state or federal Constitutions; the rule being that 'the federal government can do nothing but what is authorized expressly or by clear implication, while that of the state can do whatever is not prohibited.' "
In 37 Cyc. 727, it is stated:
"The power of taxation being essential to government, and being usually confided in the largest measure to the legislative discretion, constitutional limitations upon its exercise, will not be inferred or implied, but must be distinctly and positively expressed. * * * In the absence of constitutional restrictions, the power of the Legislature in regard to taxation is practically absolute and unlimited, so long as it is exercised for public purposes. * * *"
See, also, Walcott v. People, 17 Mich. 68; State ex rel.Ellis et al. v. Thorne, 112 Wis. 81, 87 N.W. 797, 55 L. R. A. 956; Southern R. Co. v. St. Clair, 124 Ala. 491, 27 So. 23.
In the case of Trenton Water Power Co. v. Parker, 32 N.J. Law, 426, the court said:
"No limitation or restriction upon the exercise of this essential attribute of government will be raised by implication. The intention to limit or abridge must be declared by positive legislative enactment, expressed in as clear andunambiguous terms as would be required to constitute a totalrenunciation of the power of taxation." (Italics ours.)
This language is in harmony with the language of this court in the case quoted from supra, and substantially to the same effect is the case of State ex rel. Davis   Star Lumber Co. v.Pors, 107 Wis. 420, 83 N.W. 706, 51 L. R. A. 917, where it is said:
"This legislative purpose is entirely obvious, and should be given complete effect, unless insuperable obstacles prevent. * * * Again, it is urged that, if the property is not in existence, it cannot be within the jurisdiction of the assessors. This contention loses sight of the consideration that the whole subject of taxation is within the control of the Legislature, subject only to the constitutional requirement of uniformity, and that branch of *Page 346 
the government can confer jurisdiction to apportion and collect taxes when and where it deems best. Cross v. Milwaukee,19 Wis. 509; North Carolina R. Co. v. Com'rs. of Alamance,82 N.C. 259."
In the case of Davis v. State, 68 Ala. 58, 44 Am. Rep. 128, it is said:
"In our inquiries into the nature and limits of legislative power, as affecting this subject, we are not disposed to controvert or materially qualify the principle so emphatically enunciated by this court in Dorman v. State, 34 Ala. 216, 236, that there are no limits to the legislative power of the state government, save such as are written upon the pages of the state or federal Constitution. 'It has never been questioned, so far as I know,' says Redfield, C. J., in Thorpe v. R. R.Co., 27 Vt. 142 [62 Am. Dec. 625], 'that the American Legislatures have the same unlimited power in regard to legislation which resides in the British Parliament, except where they are restrained by written Constitutions. That must be conceded, I think,' he says, 'to be a fundamental principle in the organization of the American states.' Cooley on Const. Lim. 88, 89. And this power and jurisdiction of Parliament, as expressed in the familiar language of Sir Edward Coke, 'is so transcendent that it cannot be confined, either for causes or persons, within any bounds.' 2 Coke Ins. 36."
It was appropriately said by Justice Kane in the case ofAnderson v. Ritterbusch, supra:
"The 'taxing power,' when acting within its legitimate sphere, is one which knows no stopping place until it has accomplished the purpose for which it exists, viz., the actual enforcement and collection from every lawful object of taxation of its proportionate share of the public burdens; and, if prevented by any obstacles, it may return again and again until, the way being clear, the tax is collected. In laws for the assessment and collection of taxes due on omitted property, it is uniformity of burden, and not identity of method of enforcement, which is required by constitutional principles."
It may be well to hold that officers exercising authority in assessing and collecting taxes are, by implication, limited, or that *Page 347 
persons, when given the right to pursue different remedies may, by implication, be limited; but this rule should not be extended to the state  — the sovereign itself. This is the rule, in effect, laid down in 21 Encyc. of Pl.   Pr. p. 382:
"Another line of decisions establishes the rule that the implied obligation to pay a tax carries with it the remedy by an action against the taxpayer to enforce the payment thereof, and that other remedies provided for the collection of the tax are not exclusive unless they are made so expressly by the statute; and it has been said that the rule as to the exclusiveness of the remedy provided by statute is obligatory upon the tax collector alone, and it is not a rule for the conduct of the state or sovereign."
The same rule was announced by the Supreme Court of the United States in the case of Dollar Sav. Bank v. United States,
19 Wall. 227, 22 L.Ed. 80. It was said by the Supreme Court of Minnesota, in the case of Redwood v. Winona   St. Peter LandCo., 40 Minn. 512, 41 N.W. 465:
"The grand fallacy in this argument is in assuming that statutes like the one under consideration are acts unauthorizing original taxation. The tax was a debt or liability which the land owed in the year which it ought to have been assessed. Such statutes are purely remedial in their nature, and only go to confirm pre-existing rights by adding to the means of enforcing existing obligations. * * * And the owner cannot object to any particular method adopted for that purpose, provided it operates equally and justly."
It is said to hold that the Legislature may confer the power of assessor on other persons than the state board will create confusion and flustrate the taxing system. This argument might, perhaps, appeal to the lawmaking body; but if the power has not, by express provisions, been taken from the Legislature, it should have no weight with the court, and as a further reply to this argument in the language of the Supreme Court of Mississippi in the case of Adams v. Clarke, 80 Miss. 134, 31 So. 220:
"we are not concerned with consequences. That is no argument *Page 348 
to address to a court, if that be all that there is to be said. We are concerned only to ascertain clearly what the right is, and, having ascertained it, to maintain it inflexibly."
It is suggested that the tax ferrets are sources of annoyance and disturbance, and their powers should not be extended. There is, no doubt, a certain class of citizens who view the tax ferret from the same standpoint that those who honestly list their property for taxation view the tax dodger; but the existence of the latter has created the necessity of the former. About all which is appropriate to say is that, had we never had the tax dodger, we would have had no necessity for the tax ferret. Taxes are a heavy burden, when all the taxable property bears its proper proportion, and the court should, in no way, hinder, cripple, or impede the sovereign in its ligitimate and honest effort in executing that most wise and equitable provision of the Constitution  — that taxes shall be uniform and all property shall be assessed and taxed at its fair cash value.
We are here dealing with an emergency, which should make an exception to the general rule to which the authorities in the main opinion apply, as was said by the Supreme Court of Mississippi in Adams v. Tonella, supra, and the main authorities in support of the opinion of the majority of the court:
"The provisions of the statute authorizing boards of supervisors to appoint a suitable person to make the assessment when the assessor has failed to discharge his duty, and conferring power on the sheriff to add persons or property to the roll which have been omitted by the assessor, are widely different in their scope, purpose, and effect from the scheme provided by chapter 126 of the Code in relation to the state revenue agent. They are provisions to meet emergencies, and displace as little of the machinery by which a general and uniform plan of assessment is carried on throughout the state as is possible. * * * But chapter 126 of the Code displaces the whole scheme of taxation."
In my judgment, the writ should be denied. *Page 349